19. European Works Council (Recast version) (
- Before the vote
rapporteur. - Mr President, I would like to make a very small point but an important point of principle. The committee has come up with an agreement in trialogue, and subject to the will of the House that should go through. It is not a bad agreement, but it has raised an important issue of principle which I think I should bring before the presidency regarding future dossiers.
It is important that we recognise that a rapporteur when appointed is not just appointed as rapporteur for the committee but appointed for Parliament as a whole. To my surprise, because the Council wanted to have a trialogue and the committee rules allowed it, a trialogue was going to take place, if necessary without the rapporteur if I had not supported going ahead with it.
In my view, in order for a rapporteur to be the rapporteur for Parliament, Parliament should be allowed to express its whole view on a report before committing to a trialogue. It is called democracy, and I recommend the idea to the Bureau.
(Applause)